Citation Nr: 0829884	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  03-03 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 4, 1979 to 
November 13, 1979.

Initially, this case came before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Atlanta, Georgia, which denied his claim for service 
connection for bilateral hearing loss on the merits.

In June 2004, the Board determined that the veteran's hearing 
loss pre-existed service, that there was no evidence of 
aggravation, and that the veteran lacked sufficient service 
time to apply the presumption of soundness.  The June 2004 
Board decision was vacated and remanded by order of the 
United States Court of Appeals for Veterans Claims (Court) 
dated March 11, 2005.  The Joint Motion for Remand 
accompanying the Court's order reflects that the August 2002 
Board decision was vacated and remanded because it did not 
take into account the language regarding presumptions 
contained in 38 U.S.C.A. § 1137 and 38 C.F.R. § 3.304.

In November 2005, the Board remanded the case to the RO for 
additional notice, and for a VA examination.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was not noted on the 
service entrance examination.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's bilateral hearing loss existed prior to service.

3.  The veteran's bilateral hearing loss did not permanently 
increase in severity during service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss clearly and 
unmistakably existed prior to his entry into military 
service, and the presumption of soundness at induction is 
rebutted.  38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 
(West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.304(b), 3.306(b) (2007).

2.  The veteran's preexisting bilateral hearing loss clearly 
and unmistakably was not aggravated by active service.  38 
U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.306(b), 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was recently amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A June 2002 letter provided to the veteran before the August 
2002 rating decision satisfied the VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the veteran of what evidence was 
needed to establish his service connection claim, what the VA 
would do and had done, and what evidence he should provide.  
The June 2002 letter also informed the veteran that it was 
his responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records and VA treatment records have been obtained.  
Pursuant to the Board's November 2005 remand, the RO 
attempted to obtain all service treatment records not already 
associated with the claims folder.  The Martin Army Community 
Hospital responded that they did not have any records 
regarding treatment for the veteran.  Additionally, the 
veteran was provided with a VA examination in December 2006.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  The 
veteran was provided such notice in April 2008.  However, 
since the veteran's claim is being denied, neither a 
disability rating nor an effective date will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and clear and 
unmistakable evidence demonstrates that the preexisting 
disorder was not aggravated by active service.  38 U.S.C.A. § 
1111.  38 C.F.R. § 3.304(b) states likewise, but also states 
"[o]nly such conditions as are recorded in examination 
reports are to be considered as noted."

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable (obvious or manifest) 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the Board finds that the veteran's bilateral 
hearing loss was not noted on his January 1979 service 
entrance examination.  Consequently, the veteran is entitled 
to the presumption of sound condition.  38 U.S.C.A. § 1111.

After a review of all the evidence of record, the Board finds 
that the presumption of sound condition of the veteran's 
bilateral hearing is rebutted by clear and unmistakable 
(obvious and manifest) evidence that the veteran's bilateral 
hearing loss pre-existed service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304.  The veteran began active duty in September 
1979.  In October 1979, the veteran told an Army clinician 
that he had difficulty hearing since the age of 10, and had 
tinnitus for the past five years.  The Army clinician noted 
that the veteran was unfit for active duty because his 
hearing levels were below induction standards, and also noted 
that the veteran's hearing loss existed prior to service 
(EPTS).  The clinician recorded that the veteran was told by 
his recruiter not to say anything about his hearing.  
Additionally, neither VA nor private medical opinions include 
any evidence that the veteran's bilateral hearing loss did 
not preexist service.  Bagby v. Derwinski, 1 Vet. App. 225, 
228 (presumption of soundness was rebutted by in-service 
hospital records and post-service statement of former 
physician of pre-service diagnosis and treatment.)  Finally, 
the VA examiner opined in his December 2006 VA examination 
report that the veteran had pre-service hearing loss.  The VA 
examiner based this conclusion on his review of the October 
1979 report by the Army clinician, and on his professional 
medical opinion that "[t]he configuration of the loss 
identified at that time is inconsistent with noise-induced 
hearing loss."  The VA examiner also considered the fact 
that the veteran stated that he had worn hearing protection 
while undergoing military weapons training, and that it was 
highly unlikely that such hearing loss could occur to such a 
degree within 11 days.

The Board further finds that there is no evidence that 
demonstrates that the veteran's bilateral hearing loss was 
aggravated in service.  As noted above, aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b).  Here, although the veteran alleged in an August 
2000 statement that "my hearing disability got worse while 
being exposed to loud noise or firing...weapons," he has 
offered no evidence to substantiate this claim, and none is 
indicated in his service medical records.  Moreover, the VA 
examiner opined in his December 2006 VA examination report 
that it was far less likely as not (less than 50/50 
probability) that the veteran's pre-existing hearing loss was 
aggravated beyond the natural progression by active duty, 
including exposure to acoustical trauma while wearing hearing 
protection.

In reaching its conclusions, the Board has considered and 
applied the aggravation standards indicated in VAOPGCPREC 3-
2003 and in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The VA General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and clear and unmistakable evidence shows that it 
was not aggravated by service.  VAOPGCPREC 3-2003.  In 
Wagner, supra, the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry; then the 
burden falls on the government to rebut the presumption of 
soundness; and that the correct standard for rebutting the 
presumption of soundness under 38 U.S.C.A. 
§ 1111 requires that VA show by clear and 
unmistakable evidence both that (1) the veteran's disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  In this case, 
in the above analysis, the Board applied the clear and 
unmistakable evidence standard to find that the veteran's 
bilateral hearing loss clearly and unmistakably existed prior 
to service, and was not aggravated by service.

As the standard is clear and unmistakable evidence to rebut 
the presumption of sound condition at service entrance, the 
rule of resolving reasonable doubt in the veteran's favor is 
not applicable in this case.  Rather, the Board finds that 
that the presumption of sound condition of the veteran's 
bilateral hearing is rebutted by clear and unmistakable 
(obvious and manifest) evidence that the veteran's bilateral 
hearing loss pre-existed service, and that there is no 
evidence that demonstrates that the veteran's bilateral 
hearing loss was aggravated in service.  As such, the 
veteran's claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


